Case: 13-10280       Document: 00512379794         Page: 1     Date Filed: 09/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 19, 2013
                                     No. 13-10280
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RODOLFO CASTILLO, JR.,

                                                  Petitioner-Appellant

v.

WARDEN RODNEY CHANDLER,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-104


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Rodolfo Castillo, Jr., federal prisoner # 38109-177, appeals the dismissal
of his 28 U.S.C. § 2241 petition challenging the 170-month sentence he received
following his guilty plea conviction for conspiracy to possess with intent to
distribute 500 grams or more of a substance containing cocaine. Castillo asserts
that he is actually innocent of the relevant conduct used to ascertain the
pertinent drug quantity for sentencing purposes, that he should be held
responsible for only the 500 grams alleged in the indictment, and that he is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10280     Document: 00512379794       Page: 2   Date Filed: 09/19/2013

                                   No. 13-10280

entitled to immediate release. The district court concluded that Castillo’s claims
were more properly raised under 28 U.S.C. § 2255 and dismissed the petition.
      As a general rule, a federal prisoner who seeks to collaterally challenge the
legality of his conviction or sentence must file a § 2255 motion. Padilla v. United
States, 416 F.3d 424, 426-27 (5th Cir. 2005). Such claims may be raised in a
§ 2241 petition under the savings clause of § 2255(e) only if the prisoner shows
that the § 2255 remedy is “inadequate or ineffective to test the legality of his
detention.” § 2255(e). Castillo has not made such a showing, as he has not
established that his claim is based on a retroactively applicable Supreme Court
decision establishing that he was convicted of a nonexistent offense. See Padilla,
416 F.3d at 426-27; Wesson v. U.S. Penitentiary Beaumont, TX, 305 F.3d 343,
348 (5th Cir. 2002); Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
2001). Because Castillo is not entitled to relief, the judgment of the district court
is AFFIRMED.




                                         2